           Case 1:20-cv-00882-SMV Document 25 Filed 08/25/21 Page 1 of 1




                                IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF NEW MEXICO

MARIA del ROSARIO GARCIA de MENDOZA,

         Plaintiff,

v.                                                                                           No. 20-cv-0882 SMV

KILOLO KIJAKAZI,
Acting Commissioner of the Social Security Administration,1

         Defendant.

                                                   JUDGMENT

         Having granted Defendant’s Unopposed Motion to Reverse and Remand for Further

Administrative Proceedings [Doc. 23], in an Order entered concurrently herewith,

         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is entered

in favor of Plaintiff.

         IT IS SO ORDERED.

                                                                ____________________________________
                                                                STEPHAN M. VIDMAR
                                                                United States Magistrate Judge
                                                                Presiding by Consent




1
 Kilolo Kijakazi is the current Acting Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal Rules
of Civil Procedure, Kilolo Kijakazi should be substituted for Commissioner Andrew Saul as the Defendant in this suit.
No further action needs to be taken to continue this suit by reason of the last sentence of section 205(g) of the Social
Security Act, 42 U.S.C. § 405(g) (2012).
